DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Applicant’s amendment and response filed on 12/16/2021 have been received and entered into the case record.
Claims 1-10 and 16-24 are pending in the application.
Claim 1 is amended.
Claims 6-7, 10, 16-18, and 22 are withdrawn from consideration as being drawn to a nonelected invention as set forth in the previous Office Action filed 06/03/2021.
Claims 1-5, 8, 9, 19-21, 23 and 24 are examined on the merits.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 8, 9, 21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. products of nature) without significantly more. 
Claim 5 recites multipotent progenitor cells obtained via the derivation of an expanded population of MSCs. The multipotent progenitor cells are considered a product of nature, a judicial exception, as it is not distinguishable from those naturally occurring. 
Claims 8, 9, and 24 recite cardiac progenitor cells obtained via the derivation of and expanded population of MSCs. The cardiac progenitor cells are considered a product of nature, a judicial exception, as it is not distinguishable from those naturally occurring. 
Claim 21 recites progenitor cells obtained via the derivation of an expanded population of MSCs. The progenitor cells are considered a product of nature, a judicial exception, as it is not distinguishable from those naturally occurring. 
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly more than the judicial exception(s)?
In the instant application,
	With respect to step 1, the claimed inventions are directed towards products, namely progenitor cells which can be cardiac progenitor cells or multipotent progenitor cells derived from MSCs.
	With respect to step 2A prong one, the claimed invention recites progenitor cells which can be cardiac progenitor cells or multipotent progenitor cells derived from MSCs. However, these cells are not distinguishable from those naturally occurring as MSC differentiation into progenitor cells is an inherent property of its natural multipotency. No further distinguishing structure or function of the cells obtained from the expanded MSCs is recited or disclosed in the specification and therefore they are not distinct from those naturally occurring.
With respect to prong two of the analysis, the claimed invention further recites a coating of laminin (Claim 21 and 24) or the expression of various cell markers such as CXCR4, PDGFR, HLA-G, Nanog, Sox2 (claim 5 and 8). . These are not an integration of the judicial exception into a practical application as these cells are not utilized for any claimed purpose. 
With respect to prong 2B, the claims as a whole do not recite something significantly more than the judicial exception as PDGFR alpha is an inherent cell marker of cardiovascular endothelial progenitor cells (i.e. cardiac progenitor cells) which can be obtained via differentiation from stem cells (Chong et al. 2013 Stem Cells and Development 22(13): 1932-1943; p. 1938, 1st column). Additionally, MPEP2106.04(c)(I)(B) states that “for a product-by-process claim (e.g., a claim to a cloned farm animal produced by a nuclear transfer cloning method), the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart” presently, the specification nor the claims show markedly different characteristics from the naturally occurring counterparts in the cellular products obtained when cultured with laminin and thus do not demonstrate something significantly more. 
Therefore claims 5, 8, 9, 21, and 24 are rejected as being directed to a judicial reception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 19-21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein the “cultured MSCs and/or cells from a mesenchymal fraction have maintained and/or enhanced multipotency.” The genus of any “cells from a mesenchymal fraction,” is broad, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. The claims are not limited to a particular species just generically any cell from a mesenchymal fraction and furthermore there is no disclosure in the specification of a representative number of species of these cells. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.
	Therefore the claims are rejection as lacking adequate written description.

Claims 1-5, 8, 9, 19-21, 23 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Maintained or Enhanced Multipotency
Claim 1 recites “a method for culture-expanding mesenchymal stem cells (MSCs) and/or cells obtainable from a mesenchymal fraction, comprising culturing MSCs and/or cells from a mesenchymal fraction under hypoxic or normoxic conditions in the presence of at least one laminin comprising an a4 chain, wherein the cultured MSCs and/or cells from a mesenchymal fraction have maintained and/or enhanced multipotency.” Eventually, these cells are utilized to obtain cardiac progenitor cells (Claim 3 and 23). Enhancing multipotency of MSCs or cells obtained from a mesenchymal fraction is not described in the specification in such a way to make the invention.
The specification provides the definition for “enhancing multipotency” as a “dedifferentiation” from one differentiated cell to that of one less differentiated (p. 24). As the invention as recited in the claims obtains cardiac progenitor cells from the method of culturing laminin 411 and 511, further differentiated cells would be needed to “enhance multipotency” to these cells. 
There is no working example of enhancing multipotency in this manner as the examples are directed towards obtaining mesenchymal cells from bone marrow, cord blood, hearts and amniotic sources  cultured in the presence of Wnt as well as the a4 and a5 laminins (p. 44, 46). Additionally, the example on page 49 utilizes MSCs on the a4 and a5 laminins wherein the multipotency is assessed by differentiation. 
Upon search and consideration, there is no art in the enhancing multipotency from differentiated cells such as cardiomyocytes utilizing laminin 411 in order to dedifferentiate into cardiac progenitor cells. On the contrary, laminin 411 is known to differentiate cells and reduce dedifferentiation (Biolamina (WO2013/156855); para. 0004, 0072, 0081).
Without any guidance or direction from the instant specification, other than the limited embodiment and based on the evidence presented by Biolamina, it is highly unpredictable that the invention would “enhance multipotency” in any MSC or cells obtained from a mesenchymal fraction and would result in undue experimentation.

Expansion utilizing Laminin comprising an alpha4 chain (i.e. Laminin 411, 421 or 423)
Claim 1 recites “a method for culture-expanding mesenchymal stem cells (MSCs) and/or cells obtainable from a mesenchymal fraction, comprising culturing MSCs and/or cells from a mesenchymal fraction under hypoxic or normoxic conditions in the presence of at least one laminin comprising an a4 chain.” As the claim is currently recited, the inventor does not describe in such a way that would enable an artisan to expand MSCs or other cells in the presence of Laminin 411, 421 or 423. 
The specification discloses that Laminin 511 or 521 combined with laminins 421 or 411 resulted in better MSC expansion in culture and also derivation into Isl1+ cells as well as more differentiated cells (p. 5). 
While there is a working example of MSCs being cultured on laminin 511 + 411 (p. 48) to passage and expand cells, after search and consideration, the only recited step of claim 1 of culturing on laminin 411 is not known in the art to result in expansion of differentiated or MSCs. Laminin 411 is a potent inducer of differentiation in mesenchymal stem cells (Qu et al (2014. Journal of Translational Medicine 12: 135). Additionally, Biolamina (WO2013/156855) teaches laminin 411 is known to differentiate cells and reduce dedifferentiation. (Biolamina (WO2013/156855); para. 0004, 0072, 0081). Lastly, Domogatskaya (STEM CELLS 2008;26: 2800 –2809; IDS Reference filed 06/03/2020) teaches that LN-411 does not support the survival of embryonic stem cells (Abstract).
Without any guidance or direction from the instant specification, other than the limited embodiment and based on the evidence presented by Domogatskaya and Biolamina, it is highly unpredictable that the invention as recited in the claims would result in expansion utilizing an alpha4 chain laminin in MSC or cells obtained from a mesenchymal fraction and would result in undue experimentation.
Therefore the specification does not provide subject matter in such a way as to enable one skilled in the art to make or use the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein the at least one laminin comprising the alpha4 chain constitutes at least 50% (w/w) of the total laminins”, and the claim also recites “preferably at least 70% of the total laminins” which is the narrower statement of the range/limitation. 
Claim 2 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered and are  persuasive regarding the 102 and 103 rejections previously set forth in the Office Action. The art rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632